DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-3, 5-7, 15, 16, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over BATTIGELLI et al. (US 4,203,774) in view of BERNARD et al. (US 5,554,324) and FAULKNER et al. (US 4,058,386).
Battigelli teaches a process for forming mineral fibers by internal centrifugation using a device comprising a basket (17) and a fiberizing spinner (15) which are suitable for rotating jointly about an axis of rotation, the basket comprising an annular wall (18) pierced by a plurality of orifices and the fiberizing spinner comprising an annular wall (13) pierced by a plurality of orifices. Battigelli teaches feeding the basket with material to be fiberized at a temperature Ta and centrifuging the material to be fiberized by joint rotation of the basket and of the fiberizing spinner (col. 16 lines 10-12). Battigelli teaches that viscosity µa is 100 Pa·s (col. 16 lines 10-12) and the number of orifices in the basket (N) is 75-200 (col. 6 line 14). Battigelli teaches that the spinner has a diameter of 400-500 mm (col. 11 lines 31-32) and the basket has a diameter smaller than the diameter of the spinner (col. 12 lines 36-40).
Battigelli is silent to the distance between the basket and the spinner.
Bernard teaches a process for forming mineral fibers by internal centrifugation using a device comprising a basket (27 in figure 8b) and a fiberizing spinner (1’ in figure 8b) which are suitable for rotating jointly about an axis of rotation, the basket comprising an annular wall (27) pierced by a plurality of orifices and the fiberizing spinner comprising an annular wall (19) pierced by a plurality of orifices. Bernard teaches feeding the basket with material to be fiberized at a temperature Ta and centrifuging the material to be fiberized by joint rotation of the basket and of the fiberizing spinner (col. 2 lines 49-55). Bernard teaches that the spinner has a diameter of 200 mm and the basket has a diameter of 70 mm (col. 16 lines 19-21) wherein d, the distance between the annular wall of the basket and the annular wall of the spinner, is calculated by (200 – 70)/2 which equals 65 mm, or 0.065 m.
It would have been obvious to one or ordinary skill in the art to try the distance taught Bernard in the method of Battigelli because Bernard teaches that a plurality of tests are able to be performed successfully using this arrangement (col. 16 lines 15-26).
Battigelli is silent to the feed flow rate of the material to be fiberized.
Faulkner teaches a process for forming mineral fibers by internal centrifugation. Faulkner teaches the feed flow rate of the material to be fiberized is 1000 lb/hr (col. 8 lines 18-19), or 0.126 kg/s. It would have been obvious to one of ordinary skill in the art to try the feed flow rate suggested by Faulkner in the method of Battigelli because Faulkner teaches that this feed flow rate is suitable to force molten glass through the orifices of a spinner to form fibers (col. 4 line 59 col. 5 line 8, col. 6 lines 27-31).
A factor F can be calculated from the equation 
    PNG
    media_image1.png
    38
    76
    media_image1.png
    Greyscale
, wherein:
                        
                            F
                            =
                             
                            
                                
                                    (
                                    1
                                    00
                                     
                                    P
                                    a
                                    ·
                                    s
                                    )
                                    (
                                    0.065
                                     
                                    m
                                    )
                                    (
                                    20
                                    0
                                    )
                                
                                
                                    0.126
                                     
                                    k
                                    g
                                    /
                                    s
                                
                            
                        
                     = 10317, which falls into the claimed range of greater than 2000.
	Regarding claim 2, Battigelli teaches that viscosity µa is 100 Pa·s (col. 16 lines 10-12) which falls into the claimed range of from 50 to 150 Pa·s.  
Regarding claim 3, as discussed above, Bernard teaches the distance between the annular wall of the basket and the annular wall of the fiberizing spinner is 0.065 m which falls into the claimer range of from 0.05 to 0.2 m.  
Regarding claim 5, Faulkner teaches the feed flow rate of the material to be fiberized is 1000 lb/hr (col. 8 lines 18-19), or 0.126 kg/s which falls into the claimed range of from 0.01 to 0.5 kg/s.  
Regarding claim 6, Battigelli teaches in Table 1 that the glass composition includes the constituents that fall into the claimed ranges of SiO2 35 to 80%, Al2O3 0 to 30%, CaO+MgO 2 to 35%, and Na2O+K2O 0 to 20%.
Regarding claim 7, Battigelli teaches the material to be fiberized is fed into the basket at a temperature of 1050°C (col. 8 lines 56-57) which falls into the claimed range of from 1000 to 1550°C.
Regarding claims 15 and 16,                         
                            F
                            =
                             
                            
                                
                                    (
                                    100
                                     
                                    P
                                    a
                                    ·
                                    s
                                    )
                                    (
                                    0.065
                                     
                                    m
                                    )
                                    (
                                    200
                                    )
                                
                                
                                    0.126
                                     
                                    k
                                    g
                                    /
                                    s
                                
                            
                        
                     = 10317, which falls into the claimed ranges of greater than 5000 and greater than 10000.
Regarding claim 21, see the discussion of claim 1 above. Battigelli teaches that the spinner has a diameter of 400-500 mm (col. 11 lines 31-32) which falls into the claimed range of from 300 mm to 800 mm.
Regarding claim 22, see the discussion of claim 1 above. Table 1 of Battigelli teaches glass compositions falling into the claimed ranges.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over BERNARD et al. (US 5,554,324) in view of FAULKNER et al. (US 4,058,386) and LETOURNEY et al. (US 2011/0111198).
Bernard teaches a process for forming mineral fibers by internal centrifugation using a device comprising a basket (27 in figure 8b) and a fiberizing spinner (1’ in figure 8b) which are suitable for rotating jointly about an axis of rotation, the basket comprising an annular wall (27) pierced by a plurality of orifices and the fiberizing spinner comprising an annular wall (19) pierced by a plurality of orifices. Bernard teaches feeding the basket with material to be fiberized at a temperature Ta and centrifuging the material to be fiberized by joint rotation of the basket and of the fiberizing spinner (col. 49-55). Bernard teaches that viscosity µa is less than 500 Pa·s (abstract) and the number of orifices in the basket (N) is 150 (col. 6 line 22). Bernard teaches that the spinner has a diameter of 200 mm and the basket has a diameter of 70 mm (col. 16 lines 19-21) wherein d, the distance between the annular wall of the basket and the annular wall of the spinner, is calculated by (200 – 70)/2 which equals 65 mm, or 0.065 m.
Bernard is silent to the feed flow rate of the material to be fiberized.
Faulkner teaches a process for forming mineral fibers by internal centrifugation. Faulkner teaches the feed flow rate of the material to be fiberized is 1000 lb/hr (col. 8 lines 18-19), or 0.126 kg/s. It would have been obvious to one of ordinary skill in the art to try the feed flow rate suggested by Faulkner in the method of Bernard because Faulkner teaches that this feed flow rate is suitable to force molten glass through the orifices of a spinner to form fibers (col. 4 line 59 col. 5 line 8, col. 6 lines 27-31).
A factor F can be calculated from the equation 
    PNG
    media_image1.png
    38
    76
    media_image1.png
    Greyscale
, wherein:
                        
                            F
                            =
                             
                            
                                
                                    (
                                    500
                                     
                                    P
                                    a
                                    ·
                                    s
                                    )
                                    (
                                    0.065
                                     
                                    m
                                    )
                                    (
                                    150
                                    )
                                
                                
                                    0.126
                                     
                                    k
                                    g
                                    /
                                    s
                                
                            
                        
                     = 38690, which falls into the claimed range of greater than 2000.
Bernard is silent to the diameter of the basket orifices.
Letourney teaches a process for forming mineral fibers by internal centrifugation using a device comprising a basket (14) and a fiberizing spinner (12) which are suitable for rotating jointly about an axis of rotation, the basket comprising an annular wall (15) pierced by a plurality of orifices and the fiberizing spinner comprising an annular wall (17) pierced by a plurality of orifices. Letourney teaches the annular wall of the basket “is perforated by a small number of relatively large orifices” such as around 3 mm (para. 0053) which falls into the claimed range of 1.5 mm to 3 mm. It would have been obvious to one of ordinary skill in the art to try the diameter suggested by Letourney in the method of Bernard because Bernard teaches that the basket has “a relatively low number of orifices with comparatively large diameters” (col. 14 lines 42-45).

Response to Arguments
Applicant's arguments filed May 24, 2022 have been fully considered but they are not persuasive. 
Applicant argues on pages 8-9 that Bernard does not the claimed number of orifices; however, claim 1 has now been rejected over Battigelli in view of Bernard and Faulkner.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA SZEWCZYK/           Primary Examiner, Art Unit 1741